DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 10/06/2021 is acknowledged.  The amendment includes the cancellation of claims 1-6, and the addition of claims 21-25.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 11/17/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
4.	The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,666,574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
5.	The rejections raised in the Office Action mailed on 07/06/2021 have been overcome by the applicant’s submission of a terminal disclaimer on 10/06/2021.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Mr. Tim Wyckoff (Reg # 46,175) on 10/11/2020.
7.	The application has been amended as follows:
	In Claim 21, after “a plurality of computing nodes, including a computing node, having access to a set of instructions executable in response to the database management system processing the”, DELETE “first request” and INSERT “request”.
Allowable Subject Matter
s 7-25 are allowed.
Reasons for Allowance
9.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of associating a plurality of computing nodes, including a computing node, with a set of instructions to be performed in response to a request to store an item in a collection of items maintained by a database system; obtaining information associated with the request to store the item in the collection of items; in response to obtaining the information, causing the computing node to obtain the set of instructions based at least in part on resource utilization of the plurality of computing nodes; and causing the set of instructions to be performed by the computing node, wherein causing the computing node to perform the set of instructions at least in part balances workload distribution across the plurality of computing nodes, as recited in independent claims 7, 15, and 21.
Specifically, although the prior art (See AAPA, Luo, and Foevel) clearly teaches database triggers in a DBMS that can also be sent remotely, the detailed claim language directed towards the obtaining and subsequent execution of a set of instructions (which is interpreted as a database trigger) at a first node in response to receiving a request to store an item in a database system of a collection of items based on resource utilization of multiple computing nodes in order to support load balancing across those multiple computing nodes is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
Moreover, the references cited in the IDS submitted on 11/17/2021 do not affect the patentability of the instant application.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 8-14, 16-20, and 22-25 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Theimer et al. on 14 May 2015.  The subject matter disclosed therein is pertinent to that of claims 7-25 (e.g., methods to execute database triggers).
U.S. PGPUB 2012/0158679 issued to Anderson et al. on 21 June 2012.  The subject matter disclosed therein is pertinent to that of claims 7-25 (e.g., methods to execute database triggers).
U.S. PGPUB 2012/0271857 issued to Chasman et al. on 25 October 2012.  The subject matter disclosed therein is pertinent to that of claims 7-25 (e.g., methods to execute database triggers).
U.S. Patent 6,374,236 issued to Chen et al. on 16 April 2002.  The subject matter disclosed therein is pertinent to that of claims 7-25 (e.g., methods to execute database triggers).
EP 1022663 issued to Arlein et al. on 26 July 2000.  The subject matter disclosed therein is pertinent to that of claims 7-25 (e.g., methods to execute database triggers).
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi

Art Unit 2168

November 30, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168